DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 2/19/2020 in which Applicant lists claims 1-4, 6 and 9-11 as being original, claims 5, 7-8 and 12-14 as being currently amended, and claims 15-20 as being new. It is interpreted by the examiner that claims 1-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 8/14/2020 was considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 4, 6 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: steps 121, 122, 123, 124 and 131 (as described in paragraphs [0048]-[0053]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the insulating layer”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination claim 14 has been interpreted to depend from claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1, 3, 5-9, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, CN 107991730 A, of record (hereafter Wang).
Regarding claim 1, Wang discloses a polarizing device (see at least figure 4, element 40), comprising: a base substrate (see at least figure 4, element 41), a metal wire grid (see at least figure 4, element 42), and an anti-reflection layer (see at least figure 4, element 43), wherein the metal wire grid is arranged on the base substrate (see at least figure 4), the anti-reflection layer is arranged on a surface of the metal wire grid away from the base substrate (see at least figure 4), and the anti-reflection layer is a carbon film layer (see at least page 5 of the English machine translation provided by Applicant, “the material of the absorption layer is black photoresist, and the composition of the black photoresist includes carbon black”).
Regarding claim 3, Wang discloses the limitations of claim 1, and that the carbon film layer is made of carbon or a carbon-containing polymer material (see at least page 5 of the English machine translation provided by Applicant, “the material of the absorption layer is black photoresist, and the composition of the black photoresist includes carbon black”).
Regarding claim 5, Wang discloses the limitations of claim 1, and a display substrate (see at least figure 8, element 84), comprising the polarizing device of claim 1 (see at least page 6 of the English machine translation provided by Applicant).
Regarding claim 6, Wang discloses the limitations of claim 5, and that the base substrate of the polarizing device is also reused as a base substrate of the display 
Regarding claim 7, Wang discloses the limitations of claim 1, and a display device (see at least figure 8, element 80), comprising the polarizing device of claim 1 (see at least page 6 of the English machine translation provided by Applicant).
Regarding claim 8, Wang discloses the limitations of claim 1, and a method for preparing a polarizing device of claim 1, comprising:
providing a base substrate (see at least figure 4, element 41, as well as figure 7, step 701, as set forth on page 5 of the English machine translation provided by Applicant);
forming a metal wire grid on the base substrate (see at least figure 4, elements 41 and 42, as well as figure 7, step 701, as set forth on page 5 of the English machine translation provided by Applicant); and
forming an anti-reflection layer on the surface of the metal wire grid away from the base substrate (see at least figure 4, element 43, as well as figure 7, step 701, as set forth on page 5 of the English machine translation provided by Applicant), wherein the anti-reflection layer is a carbon film layer (see at least page 5 of the English machine translation provided by Applicant, “the material of the absorption layer is black photoresist, and the composition of the black photoresist includes carbon black”).
Regarding claim 9, Wang discloses the limitations of claim 8, and that the step of forming the metal wire grid on the base substrate comprises:

coating a photoresist on the metal layer (see at least figure 4, elements 42 and 43, as well as figure 7, step 701, as set forth on pages 5-6 of the English machine translation provided by Applicant);
patterning the photoresist to form a photoresist pattern (see at least figure 7, step 702, as set forth on page 6 of the English machine translation provided by Applicant); and
etching the metal layer not covered by the photoresist pattern to form a metal wire grid (see at least figure 7, step 702, as set forth on page 6 of the English machine translation provided by Applicant).
Regarding claim 16, Wang discloses the limitations of claim 5, and that the carbon film layer is made of carbon or a carbon-containing polymer material (see at least page 5 of the English machine translation provided by Applicant, “the material of the absorption layer is black photoresist, and the composition of the black photoresist includes carbon black”).
Regarding claim 19, Wang discloses the limitations of claim 7, and that the carbon film layer is made of carbon or a carbon-containing polymer material (see at least page 5 of the English machine translation provided by Applicant, “the material of the absorption layer is black photoresist, and the composition of the black photoresist includes carbon black”).

Claims 1-3, 5-9, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi et al., U.S. Patent Application Publication Number 2007/0159577 A1 (hereafter Atsushi).
Regarding claim 1, Atsushi discloses a polarizing device (see at least figure 2, element 6), comprising: a base substrate (see at least figure 2, element 7), a metal wire grid (see at least figure 2, element 8), and an anti-reflection layer (see at least figure 2, element 9, as well as paragraph [0056]), wherein the metal wire grid is arranged on the base substrate (see at least figure 2), the anti-reflection layer is arranged on a surface of the metal wire grid away from the base substrate (see at least figure 2), and the anti-reflection layer is a carbon film layer (see at least paragraph [0060]).
Regarding claim 2, Atsushi discloses that a surface of the carbon film layer away from the base substrate is uneven (see at least figure 2, element 9, as well as paragraphs [0056] and [0060] wherein the compound metal part is “porous” and pores of the compound metal part 9 are filled with carbon nano particles which would result in an uneven surface).
Regarding claim 3, Atsushi discloses that the carbon film layer is made of carbon or a carbon-containing polymer material (see at least paragraph [0060]).
Regarding claim 5, Atsushi discloses the limitations of claim 1, and a display substrate (see at least figures 4, 5a and 5b, elements 6 and 11), comprising the polarizing device of claim 1 (see at least figures 2, 4, 5a and 5b, element 6).
Regarding claim 6
Regarding claim 7, Atsushi discloses the limitations of claim 1, and a display device (see at least figures 4, 5a and 5b, element 11), comprising the polarizing device of claim 1 (see at least figures 2, 4, 5a and 5b, element 6).
Regarding claim 8, Atsushi discloses the limitations of claim 1, and a method for preparing a polarizing device of claim 1, comprising:
providing a base substrate (see at least figure 2, element 7, as well as paragraph [0064]);
forming a metal wire grid on the base substrate (see at least figure 2, element 8, as well as paragraph [0064]); and
forming an anti-reflection layer on the surface of the metal wire grid away from the base substrate (see at least figure 2, element 9, as well as paragraphs [0056], [0059]-[0060], [0064]-[0068]), wherein the anti-reflection layer is a carbon film layer (see at least paragraph [0060]).
Regarding claim 9, Atsushi discloses the limitations of claim 8, and that the step of forming the metal wire grid on the base substrate comprises:
forming a metal layer on the base substrate (see at least figure 2, element 8, as well as paragraph [0064]);
coating a photoresist on the metal layer (see at least paragraph [0064]);
patterning the photoresist to form a photoresist pattern (see at least paragraph [0064]); and
etching the metal layer not covered by the photoresist pattern to form a metal wire grid (see at least paragraph [0064]).
Regarding claim 15, Atsushi discloses the limitations of claim 5, and that a surface of the carbon film layer away from the base substrate is uneven (see at least figure 2, element 9, as well as paragraphs [0056] and [0060] wherein the compound metal part is “porous” and pores of the compound metal part 9 are filled with carbon nano particles which would result in an uneven surface).
Regarding claim 16, Atsushi discloses the limitations of claim 5, and that the carbon film layer is made of carbon or a carbon-containing polymer material (see at least paragraph [0060]).
Regarding claim 18, Atsushi discloses the limitations of claim 7, and that a surface of the carbon film layer away from the base substrate is uneven (see at least figure 2, element 9, as well as paragraphs [0056] and [0060] wherein the compound metal part is “porous” and pores of the compound metal part 9 are filled with carbon nano particles which would result in an uneven surface).
Regarding claim 19, Atsushi discloses the limitations of claim 7, and that the carbon film layer is made of carbon or a carbon-containing polymer material (see at least paragraph [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, CN 107991730 A, of record (hereafter Wang) in view of Yoshiyuki et al., CN 101688934 A, of record (hereafter Yoshiyuki).
Regarding claims 2, 15 and 18, Wang discloses the claim limitations of claims 1, 5 and 7, but does not specifically disclose that a surface of the carbon film layer away from the base substrate is uneven.
However, Yoshiyuki teaches that when producing an optical element a uneven reflection preventing structure may be formed on a surface of the optical element (see at least the abstract, figure 1, elements 8-9, and page 9 of the English machine translation provided by Applicant).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device of Wang to include the teachings of Yoshiyuki so that a surface of the carbon film layer away from the base substrate is uneven, for the purpose of achieving the predictable result of improving an anti-reflection effect while having a reasonable expectation for success (see at least pages 9-10 of the English machine translation of Yoshiyuki provided by Applicant).

Claims 4, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, CN 107991730 A, of record (hereafter Wang) in view of Wang et al., U.S. Patent Application Publication Number 2008/0316599 A1 (hereafter Wang’599) and Atsushi et al., U.S. Patent Application Publication Number 2007/0159577 A1 (hereafter Atsushi).
Regarding claims 4, 17 and 20, Wang discloses the claim limitations of claims 1, 5 and 7, but does not specifically disclose that the polarizing device further comprises an insulating layer and a planarization layer, the insulating layer covers the anti-
However, Wang’599 teaches a polarizing device (see at least figure 1a), comprising: a base substrate (see at least figure 1a, element 14), a metal wire grid (see at least figure 1a, element 18a), and an anti-reflection layer (see at least figure 1a, element 18c, as well as paragraph [0036]), wherein the metal wire grid is arranged on the base substrate (see at least figure 1a), the anti-reflection layer is arranged on the metal wire grid away from the base substrate (see at least figure 1a), and the anti-reflection layer is a carbon film layer (see at least paragraphs [0032]-[0033] and [0039]); and further including an insulating layer covering the anti-reflection layer (see at least figure 1a, elements 18c and 18d). 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device of Wang to include the teachings of Wang’599 so that the polarizing device further comprises an insulating layer covering the anti-reflection layer, for the purpose of insulating and protecting the anti-reflection layer, as well as controlling the optical and physical characteristics of the polarizing device.
Wang’599 further teaches that the grooves between the metal wires may be filled with an optically transmissive material (see at least paragraph [0050] of Wang’599), but does not disclose a planarization layer that covers the insulating layer, the anti-reflection layer, the metal wire grid, and the base substrate.
However, Atsushi teaches a polarizing device (see at least figure 2, element 6), comprising: a base substrate (see at least figure 2, element 7), a metal wire grid (see at 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device of Wang in view of Wang’599 to include the teachings of Atsushi so that the polarizing device further comprises a planarization layer that covers the insulating layer, the anti-reflection layer, the metal wire grid, and the base substrate, for the purpose of making an incident surface of the polarizing device planarized and to offer protection of the metal wire grid and anti-reflection layer.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, CN 107991730 A, of record (hereafter Wang) in view of Atsushi et al., U.S. Patent Application Publication Number 2007/0159577 A1 (hereafter Atsushi).
Regarding claims 10-11, Wang does not disclose that the step of forming the anti-reflection layer on the surface of the metal wire grid away from the base substrate comprises: performing a dehydrocarbonation treatment on the photoresist pattern to form the anti-reflection layer; wherein the photoresist pattern is subjected to a 
However, Atsushi teaches that dry type etching methods, such as reactive ion beam etching, are known etching methods (see at least paragraph [0067] of Atsushi).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Wang to include the teachings of Atsushi so that the step of forming the anti-reflection layer on the surface of the metal wire grid away from the base substrate comprises: performing a dehydrocarbonation treatment on the photoresist pattern to form the anti-reflection layer; wherein the photoresist pattern is subjected to a dehydrocarbonation treatment using a dry etching process, for the purpose of using a known technique to form the carbon film anti-reflection layer of Wang.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, CN 107991730 A, of record (hereafter Wang) in view of Atsushi et al., U.S. Patent Application Publication Number 2007/0159577 A1 (hereafter Atsushi) as applied to claim 10 above, and further in view of Otani et al., EP 2615640 A1 (hereafter Otani).
Regarding claim 12, Atsushi further teaches that the polarizing optical device may include a surface treatment including oxidation, hydroxylation, or fluorination by a plasma treatment (see at least paragraph [0037] of Atsushi).

placing the base substrate formed with the metal wire grid and the photoresist pattern in a dry etching device, wherein the dry etching device is aerated with a mixed gas of oxygen and sulfur hexafluoride; and
exciting the mixed gas to generate a plasma, and bombarding the photoresist pattern with the plasma generated, so that the photoresist pattern is dehydrocarbonized to form the anti- reflection layer.
However, Otani teaches a polarizing device (see at least figure 1), comprising: a base substrate (see at least figure 1, element 66), a metal wire grid (see at least figure 1, element 71), and an anti-reflection layer (see at least figure 1, element 73, as well as paragraph [0067]), wherein the metal wire grid is arranged on the base substrate (see at least figure 1), the anti-reflection layer is arranged on the metal wire grid away from the base substrate (see at least figure 1); and further wherein the method for patterning the metal wire grid and the anti-reflection layer may include a lithography technique and an etching technique, such as an anisotropic dry etching technique and a physical etching technique using a sulfur hexafluoride gas (see at least paragraph [0035]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Wang in view of Atsushi to include the further teachings of Atsushi and Otani so that the step of performing the dehydrocarbonation treatment on the photoresist pattern to form the anti-reflection layer comprises:

exciting the mixed gas to generate a plasma, and bombarding the photoresist pattern with the plasma generated, so that the photoresist pattern is dehydrocarbonized to form the anti- reflection layer, for the purpose of using a known technique to form the metal wire grid and/or carbon film anti-reflection layer of Wang while having a reasonable expectation for success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, CN 107991730 A, of record (hereafter Wang) in view of Atsushi et al., U.S. Patent Application Publication Number 2007/0159577 A1 (hereafter Atsushi) as applied to claim 10 above, and further in view of Wang et al., U.S. Patent Application Publication Number 2008/0316599 A1 (hereafter Wang’599).
Regarding claim 13, Wang does not specifically disclose after the performing the dehydrocarbonation treatment on the photoresist pattern to form the anti-reflection layer, the method further comprises: depositing an insulating layer on the anti- reflection layer; and coating a planarization layer on the insulating layer.
However, Wang’599 teaches a polarizing device (see at least figure 1a), comprising: a base substrate (see at least figure 1a, element 14), a metal wire grid (see at least figure 1a, element 18a), and an anti-reflection layer (see at least figure 1a, element 18c, as well as paragraph [0036]), wherein the metal wire grid is arranged on the base substrate (see at least figure 1a), the anti-reflection layer is arranged on the 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device of Wang in view of Atsushi to include the teachings of Wang’599 so that after performing the dehydrocarbonation treatment on the photoresist pattern to form the anti-reflection layer, the method further comprises: depositing an insulating layer on the anti-reflection layer, for the purpose of insulating and protecting the anti-reflection layer, as well as controlling the optical and physical characteristics of the polarizing device.
Wang’599 further teaches that the grooves between the metal wires may be filled with an optically transmissive material (see at least paragraph [0050] of Wang’599), but does not disclose a planarization layer that covers the insulating layer, the anti-reflection layer, the metal wire grid, and the base substrate.
However, Atsushi further teaches a polarizing device (see at least figure 2, element 6), comprising: a base substrate (see at least figure 2, element 7), a metal wire grid (see at least figure 2, element 8), and an anti-reflection layer (see at least figure 2, element 9, as well as paragraph [0056]), wherein the metal wire grid is arranged on the base substrate (see at least figure 2), the anti-reflection layer is arranged on a surface of the metal wire grid away from the base substrate (see at least figure 2), and the anti-reflection layer is a carbon film layer (see at least paragraph [0060]); and further including a planarization layer that covers the insulating layer, the anti-reflection layer, 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device of Wang in view of Atsushi and Wang’599 to include the further teachings of Atsushi so that after performing the dehydrocarbonation treatment on the photoresist pattern to form the anti-reflection layer, the method further comprises: coating a planarization layer on the insulating layer, for the purpose of making an incident surface of the polarizing device planarized and to offer protection of the metal wire grid and anti-reflection layer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, CN 107991730 A, of record (hereafter Wang) in view of Atsushi et al., U.S. Patent Application Publication Number 2007/0159577 A1 (hereafter Atsushi) and Wang et al., U.S. Patent Application Publication Number 2008/0316599 A1 (hereafter Wang’599) as applied to claim 13 above, and further in view of Yoshiyuki et al., CN 101688934 A, of record (hereafter Yoshiyuki).
Regarding claim 14, as best understood, Wang in view of Atsushi and Wang’599 does not disclose that a surface roughness of the insulating layer is greater than that of the anti-reflection layer.
However, Yoshiyuki teaches that when producing an optical element a uneven reflection preventing structure may be formed on a surface of the optical element (see at least the abstract, figure 1, elements 8-9, and page 9 of the English machine translation provided by Applicant).

Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
MacMaster, EP 1845395 A1, discloses a polarizing device including a base substrate, metal wire grid, and anti-reflection layer including a carbon film (see at least figure 3, elements 28, 32 and 24, as well as paragraph [0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/2/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872